DETAILED ACTION
This office action is in response to communication filed on 05/12/2021. Claims 1, 2 5, 7-9, 12, 14, and 16-19 have been amended. Claims 3, 4, 11 and 20 have been canceled. Claims 1-2, 5-10, and 12-19 are pending on this application

Allowable Subject Matter
Claims 1-2, 5-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Lo et al. Pub. No. 2010/0281337.
Fig. 2 and Fig. 5 of Lo discloses a method of operating a decoder (paragraph 0012) which includes variable nodes (202) and check nodes (204), the method comprising: receiving, at a first check node (Cl) among the check nodes (204), variable-to-check messages (Mv7-> C1; Mv11-> C1; Mv12-> C1; Mv19-> C1) from the variable nodes (202), each of the V2C messages (see Fig. 5 discloses input variable-to check node input messages Mv7-> C1; Mv11-> C1; Mvl2-> C1; Mv19-> C1) including a magnitude (U) and a sign bit (Sign); determining, at the first check node (Fig. 5), a number (Mv7-> C1; Mv11-> C1; Mv12-> C1; Mv19-> Cl; see paragraph 0029 discloses "the magnitude of each outgoing message to each variable node is computed by finding the minimum value among the magnitudes of all the received messages from other variable nodes that are connected to the check node. This operation is performed in the minimum winner-take-all (WTA) modules") of the received V2C messages (Mv7-> C1; Mv11-> Cl; Mv12-> C1; Mvl9-> Cl) having a specific magnitude (WTA; paragraph 0029 discloses "minimum value" of input variable messages); determining, at the first check node (Fig. 5), a magnitude | U | of a check-to-variable message (Mv7-> C1; Mv11-> C1; Mvl2-> Cl; Mv19-> C1) to be transmitted from the first check node (Fig. 5) to a first variable node (Mc1-> V7) among the variable nodes (202) using a magnitude ( | U |) of a V2C message (Mv7-> Cl) of the first variable node (V7) and the determined number (Mv7-> C1; 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: after transmitting the C2V message, determining at the first variable node a V2C message to be transmitted from the first variable node to the first check node by summing values of C2V messages of the check nodes, excluding the first check node, and a log likelihood ratio value of the first variable node.
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: determining a V2C message to be transmitted from the first variable node to the first check node by summing values of C2V messages of the check nodes, excluding the first check node, and a log likelihood ratio value of the first variable node. 
With respect to claim 19, in addition to other elements in the claim, prior art considered individual or combination does not teach: after receiving the C2V message, the first variable node determines a V2C message to be transmitted from the first variable node to the first check node by summing values of C2V messages of the check nodes, excluding the first check node, and a log likelihood ratio value of the first variable node.



Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/20/20201
/LINH V NGUYEN/Primary Examiner, Art Unit 2845